Citation Nr: 0820799	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO. 06-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include headaches.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to February 1946. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran seeks service connection for residuals of a head 
injury (to include a headache disorder).  He describes a head 
injury in April 1945 while riding in the back of a half-
track; a tree branch struck the mounted machine gun, spinning 
the barrel of the gun, which struck him in the head.  He 
indicates that he did not seek medical attention at the time.  
He alleges an onset of headaches shortly thereafter. Notably, 
the veteran's service medical records (SMRs) do not report a 
head injury, but do show that he was seen for cephalgia in 
late July 1945 and was evacuated for treatment.  Two days 
later the veteran returned to active duty. On February 1946 
separation examination, the veteran did not report a head 
injury, and on clinical evaluation, neurological evaluation 
was normal, with no injury noted in his medical history.

The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for head 
injury residuals (to include a headache disorder). VA has a 
duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the third 
factor listed, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  

In a November 2004 letter, S.B., M.D. (who is apparently a VA 
employee) stated: "the veteran's symptoms of head pain, 
hearing loss, numbness and nerve damage are just as likely as 
not due to injuries received in combat during his time in the 
service."  Notably, while the record shows the veteran drove 
a half-track in combat, the injury he describes, being struck 
by a mounted machine-gun barrel which was in turn struck by 
tree branch is not a "combat" injury.  Regardless, while 
the record does not show a head injury in service, neither 
does it exclude the possibility that such injury occurred.  
Furthermore, as the veteran was seen for cephalgia in 
service, there is a possibility that a current headache 
disorder might be related to the headaches in service.

In light of the foregoing, the Board finds the low threshold 
for an examination espoused in McLendon is met in this case, 
and that a VA examination is necessary. 

Furthermore, the veteran has identified pertinent treatment 
by Kaiser Permanente and Dr. J. P.  His claims file does not 
contain records of such treatment, and records of the 
treatment must be secured.  It also appears the veteran may 
have received VA treatment for claimed head injury residuals.  
VA records from January 2004 through January 2005 are 
associated with his claims file. He also reported VA 
treatment in 2002, 2003, and in March 2005.  VA treatment 
records are constructively of record, may be pertinent to the 
veteran's claim, and should also be obtained on remand. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all providers of treatment for 
headaches/head injury residuals he has 
received since discharge from service, and 
to provide any necessary releases for 
records of such treatment that are not 
already associated with his claims file.  
The RO should secure for the record copies 
of any records of such treatment that are 
not already associated with his claims 
file, specifically including updated 
records of any VA treatment.   

2.  The RO should arrange for the veteran 
to be examined by an appropriate physician 
to determine whether he has any current 
chronic disability (to specifically 
include a headache disorder) that is a 
residual of a head injury in service and 
whether any current headache disorder is 
related to the cephalgia for which the 
veteran was seen in 1945. The examiner 
must review the veteran's claims file in 
conjunction with the examination.  Based 
on review of the claims file and 
examination of the veteran as to whether 
it is at least as likely as not (a 50% or 
greater possibility)  (A) That any current 
headache disorder is related to the 
cephalgia for which the veteran was seen 
in service?.  (B) That the veteran has any 
current disability that is a residual of 
the head injury in service he describes. 
The examiner must explain the rationale 
for all opinions.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

